Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), dated July 8, 1985, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed and matter remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The evidence was sufficient to prove the defendant’s guilt beyond a reasonable doubt of every element of the crime charged (see, People v Contes, 60 NY2d 620).
The trial court did not err in charging the jury with the presumption set forth in Penal Law § 165.55 (2) since the presumption was presented as permissive and there was sufficient evidence to support the inference that the defendant was in the business of buying and selling automobile parts (see, People v Oakley, 95 AD2d 944).
The defendant’s claim that testimony about a missing vehicle identification number plate constituted prejudicial introduction of evidence of uncharged crimes is without merit (see, People v Castro, 65 NY2d 683; People v Wood, 94 AD2d 849). Mangano, J. P., Gibbons, Kooper and Spatt, JJ., concur.